                 Case 4:20-cv-00017-JLK Document 2-5 Filed 03/27/20 Page 1 of 1 Pageid#: 130
JS44 (Rev.09/19)                                                    C IG           C O V ER SM E T
TheJS44civilcoversheetandthei  pfermationcontainedherei
                                                      nnlitherreplac,
                                                                    enorsuppl
                                                                            epenttheGlingandserviceofpleadinysorotherpapersasrequiredby1aw,exceptas
pqovidedbylgralrulesofcçurt-n lsformxapprovedbytheJudimalConferenceoftheUmtedStatesinSeptember1974,isrequlredforthetlseoftheClerkofCourtforthe
purposeoflmtlatingthecivlldockd sheet. @EEINSTRUCTIONSONNEXTPAGE OF TFJSFIIAMJ
T.(a) P              IFFS                                                                           DEFEND               S
Brian Davi
         d Hill                                                                                    GlenAndrew Hall,etal.

  (b) CountyofResidenceofFirstListe.
                                   dPlainti
                                          ff Martinsvi
                                                     lle.Virqinia                                   CountyofResidenceofFirstListedDefendant Martinsvill
                                                                                                                                                      e,Viminia
                            W CEPTIN t1J.PIJINTIFF CAçSâ7                                                                       (
                                                                                                                                1N US.PZZWTJFFP SESONL19
                                                                                                    NOTE: IN LAND CONDEMNATION CASES,USETHELOCATION 0F
                                                                                                          THETRACT OF LAND INVOLVED.

  (c) AttorneysrFf
                 rl
                  zlName.zlereax,anaTelephone#l
                                              zplecl                                                Attorneys(lfKnown)
Pro Se unless an attorney decides to representhi
                                               m on prbono basi
                                                              s                                    GlenAndrew Hall,Esq.,in his officialcapaci ty
                                                                                                   Comm onweaI th Attomey ofMartinsville,Vi rginia
                                                                                                   55 W estChurch Street,Martinsville.Virginia
H.BASISOF                   DICTION (
                                    macean'.
                                           x''fkoneBoxonly)                           TH.CITIZENSH'
                                                                                                  IPOF*RINCD AIUPARTV S(
                                                                                                                       macet
                                                                                                                           vl.w'inoneftl
                                                                                                                                       xyorz'
                                                                                                                                            /tzfnfl
                                                                                                                                                  F                                       .
                                                                                                 (ForD/verx/wCasestbjl
                                                                                                                     .                        andOnefox-prDqèndanb
O 1 U.
     S.Government                    X 3 FederalQuesdon                                                              FI'
                                                                                                                       F DEF                              PTF DEF
      Pl
       ai
        nti
          fr                               ILLS.GovernmentNotaJ'
                                                               lr/
                                                                 y,
                                                                  l                         Citi
                                                                                               zenofThi sState       I
                                                                                                                     X 1 X 1 lncorporat
                                                                                                                                      edorPdncipalPlace    (
                                                                                                                                                           34 O4
                                                                                                                                            ofBlfcv
                                                                                                                                                  'n. Irln fs'
                                                                                                                                                             state
:1 2 U.s.Govemment                   O 4 Diversity                                          Citize.nofAnotherState       (3 2     D       lncorporatedJe principalPlaco     O 5      O5
         Defendant                          (IndicateC/lfzeazAl
                                                              yofparuesinItem #JJ                                                           ofBusinessInAnotherState
                                                                                            Ci
                                                                                             dmnorsubjectofa            5 3 D             ForeignNati
                                                                                                                                                    on                      O6 O6
                                                                                              Forei Cotm
1V. XA               O F SU.
                           IT (Placean''
                                       X''i
                                          n5aeBoxtzatp?                                                                           Clickherefor:NatureofSui
                                                                                                                                                         tCodeDescritions.
         CONTRACT               '.: .''               .        TORTS '    ' '           '     FORFEFFURE*ENALTY                  ' BANKRUPTCY                 2 OTHER STATUTE:            '
O 110Insurance                        PERSONALmJURY                PERSONALINJURY O 625DzugRel    atedSeiznr- O 422Sppeal28USC 158                         O 375FalseClaimsAct
O 120Marine                         O 310Airplano                O 365Personalhjtuy œ      ofProperty21USC881 O 423Withdrawal                              O 376QuiTam (31USC
5 130MilerAd                        D 315AhplaneProluct               ProdudLiability O 690Other                   28USCl57                                     3729(a))
(3 140NegetiableInsfrlxmznt     Liability                        O 367HealthCU'W                                                                         O 400StateReappordonment
O 150RecoveryofOverpayment O 329AssaultaLibel&                        Pharmaceu:cal                                             PROPERW XIGHT          . O 4l0Antimzst
       & ErdbrcementofJudo ent            Xlauder                     PersonalInjul
                                                                                  y                                          O 820Copyl
                                                                                                                                      ights                O 430BanksandBxking
O 151MedicaroAct                    O 330FederalEmployers'      Productlaiability                                            O 830Pattnt                   O 450 Commerce
O 152 RecoveryofDefaulted                Liability         O 36BAsbestosPersonal                                             O 835Patent-Abbreviated       O 460Deportadon
       SmdentLoans                  O 340Marhw                        lnjtuyProduct                                               Now Dn!gApplicati
                                                                                                                                                  on O 470RacketeerI
                                                                                                                                                                   nfuenoedand
       (Excl
           udesVet
                 erans)             O 345MalineProduct                Liabili
                                                                            ty                                               O 840Trademark               ConuptOrganizati
                                                                                                                                                                         ons
O I53 RecoveryofOverpayment               Liability               PERSONAL PROPERTY                    LABOR ' '          . :0 IAL EC RITY                 O 480Consumc Credit
       ofVefenm'sBenelits           O 350MotorVelticle           O 370OtherFraud            O 710FairLaborStandnrdq          O 861HIA(1395%                       (15USC1681or1692)
O 160Stocvolders'Suits        O 355MotorVehicle       O 37lTIMthitlLending                        Act                        O 862BlackL=g(923)      O 485TelephoneConsumer
O 190Ot llcrContrad                ProductLiability   O 380OthqPersomql                     O 720Labor/Managemmlt            O 863DIWC/DIWW (405(g))       ProtectiotlAd
O 195 ConkactProductLiability O 360OthcrPersonal           Property Dnmnge                        Reladons                   O 864SSm TideXW         O 490C-able/satTV
O 196Franchise                     Inll
                                      zry,            O 385PropertyDamage                   O 740RailwayLaborAct             0 865RSI(405(g))        O 850Sccurides/commot   lities/
                              D 362PersnnnlIl
                                            iufy-          M ductLiability                  O 751FnmilyandMedlcal                                          Excbange
                                   Medi calMaIractioe                                             Lem Act                                            R 890OtherStntll tolyAcdons
       REAL PROPERTY            .      CIW L RIGHTS               PRISONER PETITIONS O 790OtherLaborLidgauon                    FEDEM L Tu SUIT:           O 891Agliçultalr'alActs
O 210LandCondemnadon                O 440OtherCivzRights           HabeasCorpus:            O 791EmployeeRetirement          O 870Taxes(U.S.Plaintif       C1893EnvironmentalMatters
l
:1220Foreclos>                      O 441Voting                  O 463AlionDetainee              lncomeSecurityAct                 orDefendant)            O 895Freedom ofJnformadon
O 230RentLea & EjecMent             O 442Empl om ent             O 510MotionstoVacate                                        O 871Ills-n irdParty               Act
O 240TortstoLand                    (5 443Housing/                    Sentence                                                        26USC 7609           D 896Arbitration
O 245TortProductLiability                 Accommodadons      O     530 General                                                                             O 899AdministrativeProoeduro
O 290AllOtherRealProperty           O 445Amer.wD isabilides- O     535DeathPenalty          . ' IMM IGRATION.                                                   Actmoview orAppealof
                                          Employment               Other:                   O 462NammllxtionApplicadon                                          AgencyDrciKon
                                    O 446Amer.wm isabilides- O     540M andamus& Othc       D 465OtherImml'gration                                         O 95û Constitudonalityof
                                          Other              O     550 CivilRights               Acdcns                                                          StateStatutes
                                    O 448Education           O     555PzisonCondition
                                                             O     560 CivilDotaine?-
                                                                      Conditionsof
                                                                      Conlnement
V. ORIGW (Placean '
                  W 'inOneBoxOn@
X 1 original           o 2 Removedfrom                    o 3 '
                                                              Remandedfrom            o 4 Reinstatedor n sTmnmferredfrom O 6 Multidistrict                           O 8Multidistrict
     Preceedi
            ng              StateCourt                          AppellateCourt              Reopened                 AnotherDismc
                                                                                                                                't              Litigation-               Litigatipn-
                                                                                                                     êrecfy?                    Transfer                  DirectFlle
                                       CiteU
                                        42 theU.S.CivilStatuteunderwhichyouareIilinpfzb nqtcA ./llrlœ rez
                                                                                                        lio
                                                                                                          ç#zz
                                                                                                             w'/
                                                                                                               e.
                                                                                                                çunlosipevl
                                                                                                                          k:
W . CAUSE O F ACTIO N sriefd.eS. Code> 7. Assignmentofbenelits,El
                              scriptionofçause:
                                                                ghthAmendmentundertheUnlted StatesConstitution
                                        To preventgarnlshmentofSSIm onthly benefits
VH.REQUESTED IN                        O cc cKIFTIIISISA CLASSAG ION                          DEMAND S                                  CHFRKW Sonlyifdemandedincomplaint:
       co M plz             :              UNDER RULE 23.F.
                                                          R.CV.
                                                              P.                                                                        JURY DEM AND:           O Yes       ONo
W II.RELATED CASEIS) @eef- lrllc//on-ç);
                                                           a
                                                                 am oE Hon.Giles CarterGreer,CircuitCourt oocu l-xua Elt CR19000009-00
DATE                                                               SIGN          FATT RN Y            CORD
03/26/2020
FOROFFICEUSEONLY                                                                      4
  RECEPT#                       AMOUNT                                APPLYING IFP                             JUDGE                            M AG.JUDGE
